Citation Nr: 1738972	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1964 to November 1966.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities alone do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Schedular awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2016).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2016).

If those percentages are not met, a TDIU can still be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16 (b).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Veteran has service connected disabilities of gout arthritis, bilateral great toes rated as 10 percent disabling from February 18, 1992, 20 percent from January 25, 1997, and 60 percent from June 15, 2007; hearing loss rated as 10 percent disabling from March 25, 2010; tinnitus rated as 10 percent disabling from March 25, 2010, and gastroesophageal reflux disease (GERD) rated as 10 percent disabling from March 25, 2010.  His combined evaluation was 60 percent on June 15, 2007 and is 70 percent as of March 25, 2010.  Thus, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) as of June 2007.  However, he first requested TDIU in a May 2008 statement, so, given the effective date provisions applicable to claims for an increase, § 4.16(b) applies for the period under consideration of May to June 2007.  Regardless, both subsections required that the Veteran is unemployable solely due to service connected disabilities, a fact that is not found in this case.  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in a substantially gainful occupation.

The Veteran filed his claim for TDIU and submitted his application for increased compensation based on unemployability on May 30, 2008.  The application indicates that the Veteran last worked as factory labor until January 20, 1980 with $2,000 gross earnings per month.  The application indicates that the Veteran claims that his service-connected gout prevents him from securing or following any substantially gainful occupation.

The record indicates that the Veteran earned a GED and his work experience is in the construction field.

The Veteran was afforded a VA examination in January 2009.  The report indicates that the examiner's opinion was that the Veteran was unemployable because of a combination of service and non-service connected disabilities.

On the Veteran's Form 9 submitted February 2010, he states that he has missed numerous days of work in the past due to his gout, hip, and knee pain.  He states that he has not worked since 1980 and has been on Social Security disability since 1983.  He states that he has severe gout attacks every 4 to 6 weeks that immobilize him for 3 to 5 days.

Social Security records received in February 2010 show that the Veteran stated that he could not find gainful employment due to his hip.  The Veteran's hip disability is not service connected.  Social Security records provide a medical examination report from November 1983 where the Veteran stated that his gout was improved and required no medication at that time and that he has had no significant problems recently.  The examiner found that the Veteran had significant avascular necrosis of the right femoral head of the right hip.  An examination from May 1983 indicates that the examiner found that the Veteran has degenerative disease of the right hip and would have difficulty in performing tasks requiring prolonged standing, walking, stopping, bending, pushing, and lifting.  The examiner stated that the Veteran would be able to do light sedentary tasks involving sitting with ambulation only to and from his desk.

The Veteran was provided a VA examination in August 2010.  The report indicates that the Veteran retired in 1983 and that he was on disability for osteoarthritis, bilateral total hip arthroplasty (THA).  The report indicates a diagnosis of GERD with a problem listed as a stomach condition, but indicated that usual daily activities were not affected.

The Veteran was provided a VA examination in June 2011.  The report indicates a diagnosis of GERD and notes mild effects on feeding.

The June 2011 VA examination report also indicates a 1967 onset of gout and notes that it was stable since onset.  The report indicates a diagnosis of chronic gout and that the Veteran has problems standing for a long time, or walking a long distance.  The report indicates moderate problems with daily activities, such as chores, shopping, and recreation.  The report indicates that exercise and sports are prevented by the Veteran's illness and that problems with driving were severe.  The report does not indicate an opinion as to problems with employment.

In January 2013 the Veteran provided a statement indicating that his service-connected gout was worse than ever and that it limits everything he does.  The statement also indicates that the Veteran's hearing and tinnitus have worsened and that he has problems with his stomach.

The Veteran was afforded a VA examination in February 2013.  The examiner opined that the Veteran's GERD would not affect sedentary nor physical employability.  The examiner indicated that the Veteran's gout and foot conditions would affect physical employability but not sedentary employability.

The February 2013 hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) indicated that the Veteran's hearing loss impacts ordinary conditions of daily life and noted that he has difficulty hearing with background noise and from a distance.  The examiner opined that with the use of hearing aids provided by the VA that the Veteran's hearing loss would not keep him from obtaining and maintaining gainful employment.  The report indicates that the Veteran's tinnitus does not impact ordinary conditions of daily life, including ability to work.  The examiner opined that the Veteran's tinnitus would not keep him from obtaining and maintaining gainful employment.

Medical treatment records indicate that the Veteran's GERD is well-controlled.

A December 2015 VA examination note indicates that the Veteran's gout impacts his ability to perform some types of occupational tasks.  The examiner noted that the Veteran stated that he has problems standing a long time and walking a long distance.  The examiner explained that the Veteran's gout and GERD would not limit the Veteran's ability to do substantial gainful sedentary employment.

The Board notes that the Veteran's children and his friend have submitted multiple statements on the Veteran's behalf.  In a May 2010 letter, the Veteran's friend stated that the Veteran has had stomach issues which have made it hard for them to leave the house.  In a May 2010 letter, the Veteran's daughter states that the Veteran's hearing has gotten worse with time and that she has witnessed the Veteran having repetitive stomach issues.  In a May 2011 letter the Veteran's friend states that the Veteran's feet have gotten worse and that she has witnessed the Veteran not sleeping enough.  In January 2013, the Veteran's friend noted that the Veteran has frequent gout flare ups affecting every aspect of his life.  His friend also noted that the Veteran has stomach problems, his hearing loss has worsened, and complains of ringing in his ears.  In February 2013, the Veteran's son stated that the Veteran has stomach trouble, difficulty hearing, and gout.  In April 2015, the Veteran's friend noted that the Veteran has had many sleepless nights due to his disabilities.  In May 2015, the Veteran's daughter expressed seeing the effects of the Veteran's disabilities and that he has been exhausted due to not sleeping well at night.  These statements however, are of minimal probative value on the central question to be decided; they show functional loss but do not show functional loss of severity to render the Veteran unemployable.  

In the Veteran's June 2017 hearing he testified that he previously performed factory labor and that his highest education level was the 11th grade.  The Veteran contends that his disabilities preclude him from any gainful employment.  The Veteran testified that he cannot sit or stand for long periods of time.  The Veteran testified that he went on Social Security disability in 1983 for his hip condition.  The Veteran reported that he goes to the VA for treatment of his feet twice a year and that they examine his feet and renew his prescriptions.  The Veteran testified that his disabilities have affected his life immensely, specifying the effect they have on his ability to vacation.

Based on a review of all of the evidence of record as to the extent of functional loss due to service-connected disabilities, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities would prevent him from working in occupations requiring certain physical abilities, but do not render him unable to engage in sedentary employment consistent with his education level.  The preponderance of the evidence is against this claim for entitlement to TDIU. Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER


Entitlement to a TDIU is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


